DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Regarding Claims 1-5, the different claim elements are not separated by a line indentation. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. MPEP 608.01(m) and 37 CFR 1.75(i).

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered new claim 4 should be renumbered as new 5.
Misnumbered claim 5 should be renumbered as currently amended 4. In addition, the claim should be amended to depend on Claim 5. Note that if allowed, the claims would be renumbered in consecutive order.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xia (US 2010/0265500 A1).
Regarding Independent Claim 1, Xia discloses a nano-optical chip for the detection of substances or molecules in the environment, food, and biological systems (Fig. 3, [0031], also see Fig.4), wherein the nano-optical chip comprises a plasmonic nanoparticle surface consisting of a substrate (12, [0027], first four lines, “substrate 12 may be a wafer”) and a first layer of plasmonic nanoparticles deposited on the substrate (14, [0015], “the particles 14 that will form a first self-assembled layer 16 directly on a substrate 12 surface,” [0018], “metal particles 14”) with a selected distance between the individual plasmonic nanoparticles ([0018], “selecting a surfactant 24 (schematically shown in FIG. 4) that is configured to modify the inter-particle spacing of the selected first and second metal particles 14, 18…the chain length of the surfactant(s) 24 may be selected to alter the distance between adjacent particles 14, between adjacent particles 18, and between adjacent particles 14 and 18 ( e.g., the distanced shown in FIG. 4”).
Regarding Claim 2, Xia discloses the nano-optical chip for the detection of substances or molecules in the environment, food, and biological systems according to claim 1, wherein the plasmonic nanoparticle surface is functionalized by specific cavitand linkers and bifunctional linkers and/or other molecules that create favorable conditions for binding and detection of selected molecules on the plasmonic nanoparticle surface (surfactants having a chain length selected to obtain a predetermined distance between adjacent particles, [0018], [0020]).
Regarding Claim 3, Xia discloses the nano-optical chip for the detection of substances or molecules in the environment, food, and biological systems according to claim 1, comprising at least one additional layer of plasmonic nanoparticles with a selected shape of individual nanoparticles deposited on a first layer of plasmonic nanoparticles (Figs. 3 and 4, [0015], “of the particles 18 that will form a second a self-assembled layer 20 on the first self-assembled layer 16,” [0025], [0030]).
Regarding Claim 4, Xia discloses the nano-optical chip for the detection of substances or molecules in the environment, food, and biological systems according to claim 2, comprising at least one additional layer of plasmonic nanoparticles with a selected shape of individual nanoparticles deposited on a first layer of plasmonic nanoparticles (Figs. 3 and 4, [0015], “of the particles 18 that will form a second a self-assembled layer 20 on the first self-assembled layer 16,” [0025], [0030]).
Regarding Claim 5, Xia discloses the nano-optical chip for the detection of substances or molecules in the environment, food, and biological systems according to claim 4, wherein the at least one additional layer of plasmonic nanoparticles is functionalized by specific cavitand linkers, bifunctional linkers, and/or other molecules that create favorable conditions for binding and subsequent detection of substances or molecules on the at least one additional layer of plasmonic nanoparticles (surfactants having a chain length selected to obtain a predetermined distance between adjacent particles, [0018], [0020]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0050732 A 1, provided by the applicant also shows the claimed invention.
US 2015/0355129 A1, US 2012/0217165 A1, US 2010/0081134 A1, and US 2010/0155620 A1 disclose the use of chemical bifunctional cross linkers as binding agents.
US 2009/0148690 A1 discloses the use of "bifunctional linker", or "polyfunctional linker", or "organic linker" to enable the binding of the linker to nanoparticles and/or to the substrate.
US 2002/0132361 A1 discloses thin nanoparticle films on a substrate with comprising Au-nanoparticles that are linked by bifunctional linker molecules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877